Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0342
                       Lower Tribunal No. 10-25526
                          ________________


                       Murphy & O’Brien, LLC,
                                  Appellant,

                                     vs.

                             Gilberto Perez,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

      Murphy’s Law Firm, P.A., and Will Murphy (Hollywood); and Murphy &
O’Brien, LLC, and William F. Murphy, for appellant.

      Law Office of Robert Pasin, and Robert Pasin (Coral Springs), for
appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979); Turner v. FIA Card Servs., N.A., 51 So. 3d 1242,

1243 (Fla. 3d DCA 2011).




                                   2